Citation Nr: 0715258	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease of the thoracolumbar 
spine.

2.  Entitlement to service connection for degenerative joint 
disease of the hips.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1962 to 
April 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied an increased evaluation for 
degenerative disc disease of the thoracolumbar spine, 
evaluated as 40 percent disabling, and that denied service 
connection for degenerative joint disease of the right hip, 
which was subsequently expanded to include the left hip.  
Jurisdiction over the matter was subsequently transferred to 
the Reno RO.

In August 2003, the veteran filed a request for a personal 
hearing before a Veterans Law Judge.  However, in statements 
received in September 2005 and March 2007, he withdrew his 
hearing request.

This appeal initially included the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for right knee 
disability.  The veteran withdrew his appeal on this issue in 
January 2007.

The issue of entitlement to service connection for 
degenerative joint disease of the hips is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no evidence that the veteran's low back disability 
has resulted in unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.


CONCLUSION OF LAW

The criteria for assigning a disability rating in excess of 
40 for degenerative disc disease of the thoracolumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic 
Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification 
subsequent to the initial agency decision in April 2003.  The 
RO's September 2004 and March 2006 notice letters informed 
the veteran that he could provide evidence to support his 
claim or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  The March 2006 notice letter 
fully addressed the "Dingess" requirements.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

Service medical records have been obtained.  VA and non-VA 
treatment records are also on file including, but not limited 
to, L.J. Tarno, D.O., Prime Care Medical Services, D.L. Do, 
M.D., and the Albuquerque VA Medical Center (VAMC).  The 
veteran has not identified any other post-service medical 
care providers.  A decision from the Social Security 
Administration (SSA) has been obtained along with the records 
and reports the SSA considered in making it decision.  The 
veteran has been afforded numerous VA examinations in order 
to assess his condition.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issue on appeal is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Service connection for low back disability was granted in a 
July 2002 rating decision.  A 40 percent rating was assigned 
under Diagnostic Code 5292, effective from April 1996 (date 
of claim to reopen).  The veteran appealed an April 2003 
decision that continued the 40 percent rating.  By a rating 
action dated in November 2004, a separate 10 percent 
disability rating was assigned for radiculopathy of the left 
lower extremity.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5291, which pertained to limitation of motion 
of the thoracic spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........10 
Moderate.................................
.......... .........10 
Slight...................................
.......... ...........    0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

The regulations regarding intervertebral disc syndrome 
provided that intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

On review of the record, the Board finds that the criteria 
for an evaluation in excess of the currently assigned 40 
percent have not been met.  The veteran is already receiving 
the maximum rating for loss of range of motion of the 
thoracic and/or lumbar spine under the "old" and "new" 
rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).  The veteran is also receiving the maximum 
schedular rating for chronic lumbosacral strain under 
Diagnostic Code 5295.  Therefore, the only means by which a 
higher rating could be assigned would be if there is evidence 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Here, there are no findings pertaining to ankylosis.  An X-
ray taken in December 2006 only showed very minimal 
hypertrophic spurs.  The vertebral bodies were normally 
aligned.  There were no compression deformities.  Indeed, the 
report of a contemporaneous spine examination showed that the 
veteran retained active range of motion of the lower spine.  
Earlier examination and X-ray reports do not contradict these 
findings.  As there is no evidence of unfavorable ankylosis 
of the thoracolumbar spine, a higher disability evaluation 
under the "old" Diagnostic Code 5289 or "new" Diagnostic 
Code 5240 would be inappropriate.

Consideration has been given as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome.  A July 2003 MRI showed mild disc desiccation at 
the L1-2 level with a minimal to mild broad-based disc bulge, 
which was causing no significant central canal stenosis.  
Similar findings were made in a January 2007 MRI report.  A 
January 2007 electrodiagnostic study (EMG) revealed evidence 
consistent with left L5 and S1 radiculopathies.  While a 
December 2006 VA examination was negative for neurological 
deficits, an earlier (December 2004) VA examination 
documented decreased motor strength of the lower extremities, 
decreased sensation along the left lower extremity, and 
diminished deep tendon reflexes.  The Board therefore finds 
that the presence of intervertebral disc syndrome has been 
established.  Nevertheless, there are no findings that the 
veteran experienced any incapacitating episodes resulting 
from intervertebral disc syndrome of at least six weeks 
during the past year incapacitating episodes.  VA outpatient 
treatment records are silent as to the veteran being 
prescribed bed rest.  The report of the December 2006 VA 
examination also indicated that veteran denied being 
bedridden due to his back condition.  Further, to the extent 
that the veteran's low back disability has neurological 
manifestations, the Board notes that the veteran is already 
in receipt of a separate compensable rating for left-sided 
L5-S1 radiculopathy under  38 C.F.R. § 4.124a, Diagnostic 
Code 8520. 

Deliberation as to whether a higher disability evaluation may 
be applied does not stop here, however.  A precedent opinion 
of VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that the veteran 
experiences a significant loss of range of motion of the 
lumbar spine.  When he was examined in December 2006, forward 
flexion was reduced to 50 degrees.  Similar ranges of motion 
have been documented over the course of the appeal.  However, 
despite his claim of being unable to stand or walk for 
prolonged periods or experiencing flare ups of pain due 
repetitive bending and lifting, the examiner specifically 
found that there was "no apparent additional functional 
impairment following repetitive use on flexion or extension.  
Thus, the Board finds that a disability evaluation in excess 
of 40 percent under the rating criteria for intervertebral 
disc syndrome is not warranted.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  The preponderance of the evidence is against the 
claim, and the claim must be denied.


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease of the thoracolumbar 
spine is denied.




REMAND

The veteran contends that he suffers from a bilateral 
disability of the hips that is related to his active service.  
He argues that his diagnosed degenerative joint disease of 
the hips was the result the same in-service injuries that 
caused his service connected thoracolumbar disability.  
Alternately, he maintains that the degenerative joint disease 
of his hips was caused by his back disability.

Service medical records document the veteran's treatment for 
chronic low back pain but are essentially silent with respect 
to complaints of hip pain.  In November 2002, the veteran was 
afforded a VA examination that, in pertinent part, diagnosed 
the veteran as having mild degenerative joint disease of both 
hips.  The examiner indicated it was "unclear what the 
relationship" was between his symptoms, and that he was 
unable to give an opinion as to the etiology of the veteran's 
disability of the hips.  A similar opinion was received from 
Dr. Tarno in September 2003.  Unfortunately, neither 
physician appears to have addressed the issue of secondary 
service connection.  Moreover, the Board finds the report of 
the November 2002 VA examination to be too vague to be 
considered probative.  Another VA examination is therefore 
warranted.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the veteran's 
complete medical file from the 
Albuquerque VAMC, dated since October 
2005.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any disability 
affecting the bilateral hips. The claims 
folders should be made available to the 
examiner for review before the 
examination.  Any indicated tests and 
studies should be conducted if the 
examiner deems it appropriate. 

The examiner should identify all 
disabilities of the hips.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current disorder of the bilateral hips 
had its onset during the veteran's active 
service or is related to any in-service 
disease or injury.  

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current disorder of the hips was caused 
or aggravated by the veteran's service-
connected disability of the thoracolumbar 
spine.  

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the February 2007 
SSOC, and discussion of all pertinent 
laws and regulations, not previously 
provided. Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


